Citation Nr: 1236026	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as heartburn.

2.  Entitlement to service connection for fatigue, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from August 1983 to March 1992 and from December 2003 to December 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In July 2010 and September 2011, the Board remanded the present matter for additional development and due process concerns.  With regard to the issue of service connection for GERD, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a psychiatric disorder, claimed as posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for fatigue and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's GERD did not onset in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran's service personnel records indicate he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications (e.g., objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification) of a qualifying chronic (i.e. existing six months or more, to include by exhibiting intermittent episodes of improvement and worsening over a six month period) disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).  

There are three types of "qualifying chronic disabilities" for the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).	

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Examination records dating from the Veteran's first period of service reflect histories of frequent indigestion in February 1987 and May 1990, before the Veteran's tour in the Persian Gulf, and in June 1991, after the Veteran's tour in the Persian Gulf.  The January 1992 separation examination record and June 1997 Reserve record reflect negative histories as to frequent indigestion, however, and all examination records document normal clinical findings for all relevant systems.  

In 2000, the Veteran underwent a Persian Gulf Registry examination.  The associated records reflect the Veteran's history of heartburn.  No diagnosis was rendered and, and it was determined that the Veteran did not have any condition related to his Persian Gulf service.  

An October 2002 examination record reflects normal clinical findings for all relevant systems and no history of frequent indigestion or heartburn.  

The Veteran reentered service in December 2003.  The treatment and examination records, to include post-deployment examination records, do not include any notations suggestive of heartburn prior to or during the Veteran's deployment to the Persian Gulf.  One post-deployment record does reflect the Veteran's history of frequent indigestion since returning from deployment, however.  

Another Persian Gulf Registry examination was done in February 2006.  At that time, the Veteran did not report heartburn.  

January 2011 VA examination records reflect the Veteran's history of pyrosis, epigastric discomfort, and regurgitation.  The Veteran also reported that he took six to eight Ibuprofen tablets each day.  The examiner stated that it was more likely than not that the esophageal symptoms were at least partly related to the intake of ibuprofen.  The examiner added that the diagnosis was likely due to esophagitis secondary to ibuprofen intake.  

The report of a November 2011 VA examination conducted pursuant to the Board remand instructions reflects the Veteran's history of heartburn and regurgitation.  He indicated that he developed "fizzing" in the stomach and a "sour taste" in his mouth in 1991.  The record indicates that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) in 2010, for which he took Omeprazole.  After examination and review of the evidence, the examiner determined that it was less likely than not that the GERD was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the history of indigestion in 1987 but found it did not indicate a chronic condition at that time because the Veteran did not report symptoms after that time.  The examiner explained that the symptoms in 2010 seemed to be related to ibuprofen use and that the current GERD symptoms were likely related to intake, body habitus, and activity.  The examiner stated that there were no specific environmental toxins identified causing symptoms of GERD.  

Treatment record reflects no histories or findings suggestive of heartburn, and a March 2011 VA treatment record indicates that the gastrointestinal system was within normal limits, without abnormality or complaint.  

After review of the evidence, the Board finds service connection is not warranted for heartburn.  Service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317 because the record indicates that the reported heartburn has been attributed to a known diagnosis, GERD, for which service connection is not presumed.  Furthermore, service connection is not warranted on a direct basis because the probative evidence does not indicate that the GERD onset in service or is causally related to service.  

The Board acknowledges that the evidence, namely the service examination records, indicate that the Veteran reported heartburn during service and that the Veteran has reported heartburn since 1991.  The Board further acknowledges that the Veteran is competent to report his symptomatic history.  He is not competent to diagnose GERD as opposed to a distinct episodes of heartburn or even multiple episodes of acute disorder manifested by heartburn however, and based on the absence of a diagnosis of GERD until more than 7 years after separation from the final period of service, the negative histories as to indigestion in 1992, 1997, 2002, and 2006 (which contradict the history of continuity of symptomatology and indicate lapses in symptoms), and the VA examiners' determination that the symptoms in 1987 were not the result of a chronic disorder and that the symptoms contemporaneous with the January 2011 VA examination were due to ibuprofen use rather than GERD, the Board finds the  preponderance of the probative evidence does not suggest the existence of a chronic disorder, namely GERD, during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

Furthermore, the probative evidence does not suggest a link between the GERD and service:  the record does not contain any competent evidence linking the GERD to service, though it does include VA examiners' opinions that the GERD was not related to service, to include in-service environmental exposures.  The Board acknowledges that the Veteran believes his GERD is related to service.  As a layperson, however, the Veteran is not competent to make such a determination, and in the absence of medical evidence of such a link or corroborative lay evidence suggestive of such a link (such as credible evidence of continuity of symptomatology), the Board finds the Veteran's statements are not probative evidence of a nexus.  

In sum, the competent and probative evidence does not indicate that the GERD is related to service, either through date of onset or causation.  As such, service connection is not warranted, and the claim is denied.  

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in October 2003 and March 2006, and the claim was readjudicated in a May 2007 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained all available service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained medical opinions which are supported by rationale as to the nature and etiology of the heartburn, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that there appear to be outstanding treatment records, notably those pertaining to the prescription of medication for GERD.  The Veteran is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the July 2010 and September 2011 Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Service connection for GERD is denied.  


REMAND

In its September 2011 decision, the Board instructed that the claims of service connection for fatigue and headaches be held in abeyance pending adjudication of a claim of service connection for a psychiatric disorder; the claims of service connection for fatigue and headaches were to be readjudicated after the adjudication of the claim of service connection for a psychiatric disorder.  The Board specified that if service connection was granted for a psychiatric disorder, the readjudication had to consider whether the fatigue and headaches were secondary to the psychiatric disorder.  The Board added that if the claims of service connection for fatigue and headaches were not granted, the appellant should be provided a supplemental statement of the case (SSOC).  

Review of the record does not suggest that a SSOC was issued or that any development was conducted on the claim of service connection for a psychiatric disorder.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the September 2011 remand instruction.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service connection for a psychiatric disorder.

2.  Thereafter, readjudicate the claims of service connection for fatigue and headaches.  If service connection is granted for a psychiatric disorder, the readjudication must consider whether the fatigue and headaches are secondary to the psychiatric disorder.  If the claims of service connection for fatigue and headaches remain denied, the appellant should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


